DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on June 6, 2022, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 2-3, 5, 8-9, 12, 14-15, 17-19 has been entered.
Claim(s) 1, 4, 6-7, 10-11, 13, 16, 20-31 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on June 6th, 2022 have been fully considered but they are not persuasive.
A.	In response to Applicant's arguments that Keränen does not disclose the claimed invention, the Examiner respectfully disagrees.   
Examiner maintains that Keränen does indeed disclose the light channel layer (106, “a masking layer”) applied to the first side of the substrate (202), the light channel layer (106) comprising a continuous transparent or translucent portion (116, “at least one window” [Wingdings font/0xE0] of 106) defining an outline of a shape and encompassing the LED (215); and a decorative layer (108, “cover layer”) applied to an opposing second side  (“In some embodiments, both sides of the substrate film may be provided with molded layer(s),” page 22, lines 1-10) of the substrate (202), the light channel layer comprising first and second linear portions arranged parallel to each other and on opposing sides of the LED and separated from each other and from the LED; the decorative layer (108) defining an opaque portion (portion not covering LED, 215) and a transparent or translucent portion (portion covering the LED, 215) through which light emitted by the LED (215) flows (material of 116 is described in as insulation or lenses or prisms that are clearly transparent/translucent thereof).  
While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. The Examiner is required to give the claim its broadest reasonable interpretation. Each and every single element is anticipated and even clearly defined through the element to element matching that is displayed above and below. 
It does not matter that Keränen only mentions “both sides” of the substrate film can be provided with layers, only a single reference to this type of embodiment is required for an Examiner to pull this teaching from the prior art. Applicant’s insistence that Keränen  is wholly directed to an A-side arrangement is therefore incorrect.  Yes, the refence to Keränen  is mostly directed to an A-side arrangement, but again, the fact that Keränen  recites “both sides” of the substrate may include layers, expands the scope of the invention of Keränen .  Furthermore, Examiner is not concerned with the examples or embodiments or different types of layers that are not applicable to the instant application.  The presence of embodiments that go against the instant application is not considered, hence the reason these non-applicable “examples” were not utilized in the element to element matching in the office action.  
Furthermore, the Keränen  does teach a type of “split arrangement” of electronics when disclosing that the subsequent layers disclosed and described may be employed on “both sides.” 
The Examiner considers the prior art as meeting the claim requirements as set forth. 
For the reasons stated above, the rejection of the claims is deemed proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1, 4, 6-7, 10-11, 13, 16, 20-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keränen (WO 2017/178703 A1) as previously cited by Applicant(s).
Regarding Claim(s) 1, 7, 16, Keränen teaches an in-mold electronic (IME) device, comprising: a substrate (202, “electronic substrate,” page 15, lines 20-40; see at least Fig. 2), wherein the substrate (202) is transparent or translucent (“substrate may be opaque, translucent or substantially transparent,” page 20, lines 18-28); a conductive track (210, “conductive traces”) disposed on or proximate to a first side of the substrate (202); a light-emitting diode (215, “such as LEDs,” page 17, lines 1-4) disposed on the first side of the substrate (202), electrically connected to the conductive track (210), and configured to emit light; a light channel layer (106, “a masking layer”) applied to the first side of the substrate (202), the light channel layer (106) comprising a continuous transparent or translucent portion (116, “at least one window” [Wingdings font/0xE0] of 106) defining an outline of a shape and encompassing the LED (215); and a decorative layer (108, “cover layer”) applied to an opposing second side  (“In some embodiments, both sides of the substrate film may be provided with molded layer(s),” page 22, lines 1-10) of the substrate (202), the light channel layer comprising first and second linear portions arranged parallel to each other and on opposing sides of the LED and separated from each other and from the LED; the decorative layer (108) defining an opaque portion (portion not covering LED, 215) and a transparent or translucent portion (portion covering the LED, 215) through which light emitted by the LED (215) flows (material of 116 is described in as insulation or lenses or prisms that are clearly transparent/translucent thereof).  
Regarding Claim 4, Keränen teaches the IME device of claim 1, wherein the light channel layer (106) further comprises an opaque portion (non-116 portion) surrounding the transparent or translucent portion (116).  
Regarding Claim 6, Keränen teaches the IME device of claim 5, wherein the decorative layer (108) comprises a transparent or translucent decorative film (transparent portion of 108 that extends beyond the boundary of 217, Fig. 2) disposed on the opaque portion of the light channel layer (106) and an outer decorative layer (edge of 108) disposed on the decorative film (108), the outer decorative layer (edge of 108) defining an opaque portion and the transparent or translucent portion (as clearly depicted in Fig. 2).  
Regarding Claim 10, Keränen teaches the IME device of claim 9, wherein the transparent or translucent portion (116 portion) of the decorative layer (108) is aligned with the light channel layer (106) to provide a direct illumination effect.  
Regarding Claim 11, Keränen teaches the IME device of claim 9, wherein the transparent or translucent portion (116 portion that distinctly extends beyond boundary of 217, Fig. 2) of the decorative layer (108) is not aligned with the light channel layer (106) to provide an indirect illumination effect.  
Regarding Claim 13, Keränen teaches the IME device of claim 12, wherein the decorative layer (108) comprises a transparent or translucent decorative film (of portion 116) disposed on the light channel layer (106) and an outer decorative layer (edge of 108) disposed on the decorative film (108), the outer decorative layer (edge of 108) defining an opaque portion and the transparent or translucent portion (as depicted in Fig. 2).  
Regarding Claim 16, Keränen teaches an in-mold electronic (IME) device, comprising: a substrate (202, “electronic substrate,” page 15, lines 20-40; see at least Fig. 2); a conductive track (210, “conductive traces”) disposed on or proximate to a first surface of the substrate (202);26 of 29SRL-2018-PAT-0007-US a light-emitting diode (215, “such as LEDs,” page 17, lines 1-4) disposed on the first surface of the substrate (202), electrically connected to the conductive track (210), and configured to emit light; a light channel layer (106, “a masking layer”) applied to the substrate (202), the light channel layer (106) comprising a transparent or translucent portion (116, “at least one window” [Wingdings font/0xE0] of 106) or an opaque portion (non-116 portion) proximate to and not in contact (separated via layer 204) with the LED (215); and a decorative layer (108, “cover layer”) applied to the light channel layer (106) or an opposing second surface (“In some embodiments, both sides of the substrate film may be provided with molded layer(s),” page 22, lines 1-10) of the substrate (202), the decorative layer (108) defining an opaque portion (non-116 portion) and a transparent or translucent portion (116 portion) through which light emitted by the LED (215) flows.  
Regarding Claim 20, Keränen teaches the IME device of claim 19, wherein the decorative layer (108) comprises a transparent or translucent decorative film (116 portion) disposed on the light channel layer (106) and an outer decorative layer (edge of 108) disposed on the decorative film (108), the outer decorative layer (edge of 108) defining an opaque portion (non-116 portion) and the transparent or translucent portion (116 portion).
Regarding Claim 21, Keränen teaches the IME device of claim 1, wherein the LED is substantially aligned with the transparent or translucent portion of the decorative layer to provide a direct illumination effect (“the area light source has been positioned on the substrate so that it is substantially opposite to the window”).  
Regarding Claim 22, Keränen teaches the IME device of claim 1, wherein the LED is laterally offset relative to the transparent or translucent portion of the decorative layer to provide an indirect illumination effect (“elated window being mutually configured such that there is no direct line-of-sight path at least within a selected viewing angle from outside the assembly to the light source and optionally further electronics through the window”).  
Regarding Claim 23, Keränen teaches the IME device of claim 1, wherein the light channel layer is a non-molded layer that is deposited to the first side of the substrate via a continuous potting process.  
The phrase “non-molded layer” does not recite a positive limitation and instead attempts to claim the disclosed invention by excluding what the applicants did not disclose or invent, rather than distinctly and particularly pointing out what the applicants did disclose or invent.  Essentially this claim language fails to provide any structural element or concrete component and there is improper [MPEP 2173.05(i)].
The applicant is claiming the product of a non-molded layer including a method (i.e. a process) of making a layer via continuous potting process, consequently, Claim 23 is considered a “product-by-process” claim.  In spite of the fact that the product-by-process claim may recite only process limitations, it is the product and not the recited process that is covered by the claim.  Further, patentability of a claim to a product does not rest merely on the difference in the method by which the product is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  
Furthermore, it is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation is not afforded patentable weight (see MPEP 2113).  
Regarding Claim 24, Keränen teaches the IME device of claim 7, wherein the continuous transparent or translucent portion of the light channel layer defines a circular shape encompassing the LED (circular opening, Fig. 1).  
Regarding Claim 25, Keränen teaches the IME device of claim 24, wherein the continuous transparent or translucent portion of the light channel layer is separated from the LED by a substantially constant sized gap such that the LED is centered within the circular shape (as clearly displayed in Figs. 1 and 2).  
Regarding Claim 26, Keränen teaches the IME device of claim 25, wherein the light channel layer comprises distinct first and second transparent or translucent portions (of 217) and an opaque portion (106), wherein the opaque portion (106) surrounds and covers wherein the first transparent or translucent portion is the continuous transparent or translucent portion and the second transparent or translucent portion is encompassed by the first transparent or translucent portion and surrounds and covers the LED (215) such that the second transparent or translucent portions occupies the gap (“In some embodiments, the window may contain multiple different overlapping (in the direction of the surface normal of the multilayer structure, i.e. thickness direction) and/or adjacent materials with different properties, e.g. color, transmittance and/or refractive index,” Pages 7-8).  
Regarding Claim 27, Keränen teaches the IME device of claim 26, wherein the first and second transparent and translucent portions have different light transmissivity properties to provide a desired light diffusion effect (“In some embodiments, the window may contain multiple different overlapping (in the direction of the surface normal of the multilayer structure, i.e. thickness direction) and/or adjacent materials with different properties, e.g. color, transmittance and/or refractive index,” Pages 7-8).   
Regarding Claim 28, Keränen teaches the IME device of claim 7, wherein a remainder of the light channel layer further is further defined by an opaque portion, and wherein the continuous transparent or translucent portion of the light channel layer defines a circular shape and includes the LED therein (as clearly displayed in Figs. 1, 2).  
Regarding Claim 29, Keränen teaches the IME device of claim 16, wherein the first and second linear portions are each transparent or translucent (Pages 7-8).  
Regarding Claim 30, Keränen teaches the IME device of claim 16, wherein the first and second linear portions are each opaque (portions of the 1st and 2nd linear portions are thereof), and wherein a remainder of the light channel layer comprises a transparent or translucent filler layer that surrounds and covers the first and second linear opaque portions and the LED (Figs. 1, 2).  
Regarding Claim 31, Keränen teaches the IME device of claim 30, wherein the first and second linear opaque portions are substantially aligned with the transparent or translucent portions of the decorative layer to provide an indirect illumination effect (Pages 7-8).
Conclusion
Applicant's amendment does not overcome the current prior art of record. Therefore:
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hana Sanei Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 9-1 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Hana Featherly/
Hana Sanei Featherly
Art Unit 2889 Patent Examiner
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875